Citation Nr: 1711495	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  11-34 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disorder, including lumbar spine degenerative disc disease and chronic degenerative changes at L1-L2 with mild scoliosis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served with the Army National Guard and had a period of active duty from November 9, 2004 to September 28, 2005, and a period of active duty for training (ACDUTRA) from September 5, 2006 to December 20, 2006.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio, which denied the claim of entitlement to service connection for a low back disorder, including lumbar spine degenerative disc disease and chronic degenerative changes at L1-L2 with mild scoliosis.  The Veteran perfected a timely appeal to that decision.  


FINDING OF FACT

The Veteran's currently diagnosed low back disorder, degenerative disc disease of the lumbar spine and chronic degenerative changes at L1-L2, with mild scoliosis, did not have its onset during his active duty service, did not manifest within one year of active service, or is not otherwise etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder, degenerative disc disease of the lumbar spine and chronic degenerative changes at L1-L2, with mild scoliosis, have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in October 2009 prior to the initial determination.  An additional letter was sent in July 2011.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable relevant evidence identified by the Veteran claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination afforded the Veteran is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  It was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  


II.  Factual background & Analysis.

The Veteran maintains that he developed a chronic low back disorder as a result of an injury he sustained during active duty in 2005.  

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6 (a) (2016).  

Active duty is defined as full-time duty in the Armed Forces, other than active duty for training.  See 38 U.S.C.A. § 101 (21) (A) (West 2014).  Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101 (22) (A) (West 2014); 38 C.F.R. § 3.6 (c) (2016).  The definition also means, in the case of members of the Army National Guard or Air National Guard of any state, full-time duty under section 316, 502, 503, 504, or 505 of title 32 U.S. Code. 38 U.S.C.A. § 101(22) (C).  
INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b).  

The Veteran claims that his low back disorder is related to service and has been ongoing since service.  For the following reasons, the Board finds the evidence is against the claim for service connection for a low back disorder, including lumbar spine degenerative disc disease and chronic degenerative changes at L1-L2 with mild scoliosis.  

Treatment records dated from 2004 to 2008 from Dr. Bafford, D.C., are associated with the claims file.  The earliest record is from September 2004 and documents the Veteran's report that he had low back pain that began three days prior to the initial visit and started when he jogged a couple of feet.  The first x-ray reports are from April 2008.  A record from that month document that the Veteran was seen by the practice from September 2004 to January 2006 and had low back pain.  The April 2008 note includes the statement that it was Dr. Bafford's opinion that the Veteran's "diagnosis is lumbar segmental dysfunction, producing lower back pain, with a complicating factor of scoliosis in the lumbar spine."  In addition, following a VA examination in September 2011, the examiner reported a diagnosis of left mild degenerative disc disease and chronic degenerative changes at L1-L2 anteriorly.  Accordingly, the first element of service connection - medical evidence of a disability - has been met.  

With respect to the second element of service connection, the service treatment records (STRs) indicate that the Veteran was seen in June 2005 for complaints of low back pain that had been intermittent over the past three months.  The assessment was lumbago, mechanical low back pain.  The Veteran went to sick call in August 2005 for complaints of low back pain.  It was noted that he was being seen for follow up of x-ray study results of the lumbar spine.  The assessment was mechanical low back pain.  X-ray study of the lumbar spine was normal.  The Veteran continued to receive clinical attention and treatment for chronic low back pain, diagnosed as lumbago.  He was seen with similar complaints in September 2005.  

The record contains Medical Evaluation Board Proceedings in October 2010 and subsequent Physical Evaluation Board Proceedings in January 2011, which determined that the Veteran's low back disorder, degenerative disc disease, was incurred in the line of duty, with the onset of June 2005, this finding is not supported by the objective evidence of record.  


The evidence is againt a finding that the Veteran's currently diagnosed degenerative disc disease and degenerative changes at L4-L5 represent residuals from the back complaints during active service.  In this regard, of record is a letter from Central Ohio Neurological Surgeons, dated in February 2009, wherein it was noted that the Veteran had been experiencing some degree of low back pain since around 2005; it was reported that the pain began while in training.  The examiner indicated that she reviewed an MRI of the lumbar spine from January 26, 2009 which demonstrated no evidence of spondylolisthesis; however, he had degenerative disc disease at L4 5 which was relatively mild.  The examiner explained that she did not have any information in regard to the Veteran's previous treatment in 2005, 2006 or even 2008; as such, she was unable to make any specific comments about when his injury occurred.  

However, following the September 2011 VA examination, the VA examiner stated that the Veteran's current lumbar spine degenerative disc disease with mild scoliosis in the upper lumbar spine towards the left is less likely as not caused by or the result of his in-service lumbago or military activities.  The Board finds the September 2011 examiner's opinion to be the most probative evidence, as it is predicated upon thorough, accurate reviews of the record, to include specific assertions from the Veteran as to the onset of his symptoms, and the opinion is supported by sufficient rationale.  Prejean v. West, 13 Vet. App. 444 (2000).  

Addressing first the question of presumptive service connection for arthritis, the Board notes that, while the STRs show complaints of low back pain, x-ray study of the spine in August 2005 was normal.  No abnormal x-ray findings were reported during the Veteran's period of National Guard service.  The record indicates that an MRI of the lumbar spine in January 2009 revealed mild degenerative disc disease at L4-L5.  As this is more than one year after separation from active service, presumptive service connection for arthritis is not warranted.  Further, service connection on a presumptive basis is not available where the service performed is ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010).  The Board concludes that presumptive service connection for arthritis under 38 C.F.R. § 3.309 (a) is not for application.  Finally, the evidence show that a scoliosis defect preexisted Veteran's period of active service and was not aggravated.  

With regard to direct service connection, in September 2011, a VA examiner provided a probative opinion that a current lumbar spine disorder was not present during service.  Specifically, the examiner concluded that the Veteran's current lumbar spine degenerative disc disease with mild scoliosis in the upper lumbar spine towards the left is less likely as not caused by or the result of his in-service lumbago or military activities.  The examiner noted that, while the Veteran received treatment for complaints of low back pain in 2005, there was no report of abnormal x-ray findings; he further noted that the Veteran was not diagnosed with mild lumbar spine degenerative disc disease until 2009 when he underwent a MRI.  The examiner also reported that an X-ray study, performed in conjunction with the current examination, revealed mild scoliosis in the upper lumbar spine towards the left, mild degenerative disc disease and chronic degenerative changes at L1-L2 anteriorly.  He noted that these findings were not present on the previous x-ray results.  The examiner also noted that the Veteran lives a sedentary life style and has gained 95 pounds since 2005.  There is no contrary medical opinion on file.  

In essence, the evidence establishes that the Veteran had some low back pain in service.  However, the more probative evidence establishes that he did not have lumbar spine pathology during service or arthritis within one year of separation. Furthermore, the evidence establishes that the remote onset of lumbar spine pathology is unrelated to service and that a chronic lumbar pathology was not manifest until years after service.  

As to the Veteran's statements that there is a relationship between his current low back disorder, degenerative disc disease and degenerative changes at L4-L5 with mild scoliosis, and his military service, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the Veteran's statements as to the etiology of his degenerative disc disease and scoliosis, diagnosed years after service, are not competent evidence.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345(Fed.Cir.2012).  Whether his symptoms during service represent the onset of the later diagnosed condition, or are unrelated, is a complex question, particularly given the diagnostic imaging results in this case, as discussed by the VA examiner.  Accordingly, this lay evidence does not constitute competent evidence.  The most probative evidence of record as to the nexus element is the VA examination report.  

For all of the above reasons, the preponderance of the evidence is against the elements required to establish service connection for a low back disorder.  The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claim for entitlement to service connection.  38 U.S.C.A. § 5107 (b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


(CONTINUED ON NEXT PAGE)



ORDER

Service connection for lumbar spine degenerative disc disease and chronic degenerative changes at L1-L2, with mild scoliosis, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


